UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1848



MICHAEL CRAIG CLARK,

                                               Plaintiff - Appellant,

          versus


CONOCO, INCORPORATED, at 1321 Tunnel Road,
Asheville, North Carolina; CONOCO, INCORPO-
RATED, at 1705 Patton Avenue, Asheville, North
Carolina; BASILICA OF ST. LAWRENCE DM; AARON
BAPTIST CHURCH; ABERNETHY UNITED METHODIST;
ABIDING SAVIOUR LUTHERAN CHURCH; ABUNDANT LIFE
ASSEMBLY; ALL SAINTS ANGLICAN CHURCH; ALLENS
CREEK BAPTIST CHURCH; ANTIOCH CHURCH; ARDEN
CHURCH OF THE NAZARENE; ARDEN FIRST BAPTIST
CHURCH; ARDEN MISSIONARY BAPTIST; ARDEN PRES-
BYTERIAN CHURCH; ARDEN SEVENTH DAY ADVENTIST;
ASBURY MEMORIAL UM CHURCH; CHURCH OF GOD OF
PROPHECY; CHURCH OF GOD; LATTER DAY SAINTS;
CHURCH OF THE REDEEMER EPISCOPAL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-00-114-1-T)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Craig Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Craig Clark appeals the district court’s order dis-

missing his civil action for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C.A. § 1915(e) (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we affirm on the

reasoning of the district court.     See Clark v. Conoco, Inc., No.

CA-00-114-1-T (W.D.N.C. June 13, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2